Name: Commission Regulation (EEC) No 2783/86 of 9 September 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 9 . 86 Official Journal of the European Communities No L 257/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2783/86 of 9 September 1986 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, to certain countries and beneficiary organizations 2 433 tonnes of butteroil to be supplied fob, cif or free at destination ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph thereof, Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (7), as last amended by Regulation (EEC) No 3826/85 (8) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), HAS ADOPTED THIS REGULATION Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (4), Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regula ­ tion (EEC) No 1335/86 (6), and in particular Article 6 (7) thereof, Article 2 Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated (') OJ No L 352, 14. 12. 1982, p. 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(2) OJ No L 124, 11 . 5 . 1984, p . 1 . 0 OJ No L 54, 23 . 2 . 1985, p . 1 . (4) OJ No L 29, 4 . 2 . 1986, p. 3 . 0 OJ No L 148 , 28 . 6 . 1968, p. 13 . &lt;) OJ No L 119, 8 . 5 . 1986, p. 19 . 0 OJ No L 142, 1 . 6 . 1983, p. 1 . (8) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 257/2 Official Journal of the European Communities 10 . 9. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1986. For the Commission Frans ANDRIESSEN Vice-President 10 . 9 . 86 Official Journal of the European Communities No L 257/3 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 19 February 1986 2. Recipient 3 . Country of destination j Islamic Republic of Mauritania 4. Stage and place of delivery cif Nouakchott 5 . Representative of the recipient Commissariat Ã la sÃ ©curitÃ © alimentaire, BP 377, Nouakchott (Tel. 514 58) Ã l'attention de M le Commissaire Ã la sÃ ©curitÃ © alimentaire 6 . Total quantity 400 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9. Specific characteristics  10. Packaging 5 kilograms ^ 11 . Supplementary markings on the packaging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 12. Shipment period Before 10 November 1986 13. Closing date for the submission of tenders 22 September 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 November 1986 , 13 October 1986 15. Miscellaneous 0 No L 257/4 Official Journal of the European Communities ^ 10 . 9 . 86 Description of the tot B c 1 . Programme : (a) legal basis (b) purpose 2 . Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient (2) (3) 1985 Council Regulation (EEC) No 457/85 Commission Decision of 10 February 1986 WFP China fob 6 . Total quantity 334 tonnes 434 tonnes 7. Origin of the butteroil 8 . Intervention agency holding the stocks To be manufactured from intervention butter German 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging (8) 'CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME / SHANGHAI' XINGANG' 12. Shipment period 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous Before 10 November 1986 22 September 1986 Before 30 November 1986 13 October 1986 0 10 . 9 . 86 Official Journal of the European Communities No L 257/5 Description of the lot D 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 23 January 1985 2. Recipient 3 . Country of destination | Republic of Zambia 4. Stage and place of delivery Free at destination Lusaka Zambia (') 5. Representative of the recipient Dairy Produce Board, PO Box 30124, Kwacha House, Cairo RD, Lusaka Telex ZA 41520  Tel.: 214 770 6. Total quantity 400 tonnes . 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10. Packaging 20 kilograms 11 . Supplementary markings on the packaging TO ZAMBIA' 12. Shipment period Before 10 November 1986 13. Closing date for the submission of tenders 22 September 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders ' Before 30 November 1986 13 October 1986 1 5. Miscellaneous 0 No L 257 6 Official Journal of the European Communities 10 ; 9. 86 Description of the lot E 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient ICRC 3 . Country of destination The People's Republic of Angola 4. Stage and place of delivery cif Lobito 5 . Representative of the recipient (2) (3)  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks United Kingdom 9 . Specific characteristics  10 . Packaging 2,5 kilograms (1#) 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ANG 203 / DONATIVO DA COMUNIDADE EUROPEIA / ACQÃ O DA CRUZ VERMELHA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / LOBITO' 12. Shipment period Before 10 December 1986 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the United Kingdom intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 10. 9 . 86 Official Journal of the European Communities No L 257/7 Description of the lot F 1 . Programme : 1986 * (9) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient ' ICRC 3 . Country of destination The People's Republic of Angola 4. Stage and place of delivery cif Lobito 5 . Representative of the recipient (2) (3) . / 6. Total quantity 150 tonnes 7. Origin of the butteroil To be ¢ manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9. Specific characteristics  10. Packaging 2,5 kilograms (,0) 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ANG 203 / DONATIVO DA COMUNIDADE EUROPEIA / ACÃ Ã O DA CRUZ VERMELHA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / LOBITO' 12. Shipment period Before 10 December 1986 1 3 . Closing date for the submission of tenders  14. In the. case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5: Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 257/8 Official Journal of the European Communities 10 . 9. 86 Description of the lot G 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Republic of Uganda 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 65 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9. Specific characteristics  10. Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'UGANDA 0244301 / ACTION OF THE WORLD FOOD PROGRAMME / KAMPALA VIA MOMBASA' 12. Shipment period Before 31 October 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5. Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 000 10 . 9 , 86 Official Journal of the European Communities No L 257/9 " Description of the lot H 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Republic of Nicaragua 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 33 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Danish 9. Specific characteristics  10. Packaging 0 11 . Supplementary markings on the packaging 'NICARAGUA 0259301 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / CORINTO' 12. Shipment period Before 10 December 1986 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) Of) No L 257/10 Official Journal of the European Communities 10. 9 . 86 Description of the lot I 1 . Programme : 1986 ^ (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 , ' 2. Recipient WFP 3. Country of destination Republic of Nicaragua 4: Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 517 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish ' 9 . Specific characteristics  . , 10 . Packaging (8) 11 . Supplementary markings on the packaging 'NICARAGUA 0259301 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / CORINTO' 12. Shipment period Before 10 December 1986 1 3 . Closing date for the submission of tenders 22 September 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 December 1986 13 October 1986 15 . Miscellaneous ( 4 ) ( 5 ) ( 6 ) ( 7 ) No L 257/1110 . 9 . 86 Official Journal of the European Communities Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the beneficiary without delay so as to determine the necessary shipping papers . (4) Commission Delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4.  (*) Veterinary certificate . issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . (s) The successful tenderer shall give the beneficiaries representative, at the time of delivery, a health certificate . (J) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . (s) In new bunged metal drums, coated inside with food can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. (9) Place of delivery : Dairy Produce Board ; Dairy Board Railway Siding Number 851 (1052). \ (10) Shipment to take place in 20-foot containers ; conditions : FCL/LCL, Shippers-count-load and stowage (cls).